Citation Nr: 1609908	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  09-27 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure, or as secondary to service-connected diabetes mellitus type II and/or anxiety reaction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to September 1970, to include service in the Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) from a December 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Detroit, Michigan.  

This matter was previously remanded in November 2012, and most recently in June 2014, for further evidentiary development.  As discussed below, the Board finds there has not been substantial compliance with its June 2014 remand directives, such that an additional remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  

Therefore, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

After a thorough review of the claims file, the Board has determined that additional evidentiary development is necessary regarding the Veteran's claim of entitlement to service connection for hypertension, to include as due to herbicide exposure, or as secondary to service-connected diabetes mellitus type II and/or anxiety reaction.  Specifically, this matter must again be remanded due to noncompliance with prior remand directives articulated by the Board in June 2014.  See Stegall, 11 Vet. App. at 271.  

As noted above, the Board previously remanded this matter in June 2014, specifically to provide the Veteran with proper notice regarding how to substantiate a claim of secondary service connection, to seek current authorization from the Veteran to obtain identified private treatment records, and to obtain an addendum VA medical opinion which adequately addressed the Veteran's various contentions and theories of entitlement.  

Thereafter, in August 2014, VA provided the required notice regarding secondary service connection claim and additionally requested that the Veteran complete and return VA Form 21-4142, Authorization and Consent to Release Information, in order to attempt to obtain identified private treatment records.  However, the Veteran did not respond to VA's request and did not submit a current authorization; therefore, no further efforts to secure the private records could be undertaken by VA.  As such, the Board is satisfied that no further development is warranted regarding the Veteran's identified private treatment records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Significantly, it appears that VA determined it was also not required to obtain the requested addendum opinion as a result of the Veteran's failure to respond to the August 2014 notice letter.  Notably, the October 2014 supplemental statement of the case (SSOC) states that it was "no longer required" "[t]o proceed with a request for a review and addendum to the May 2013 VA examination . . . without the additional treatment records for review."  

However, the Board finds no indication in its June 2014 remand directives that the requested addendum opinion was in any way dependent upon the outcome of the Veteran's response to the requested development regarding notice and authorization to obtain his private treatment records.  Rather, the particular remand directive simply stated "on completion of the above [development]", an addendum VA opinion was to be obtained.  

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  In light of the above, the Board finds that an additional remand is necessary to obtain the previously requested VA addendum medical opinion regarding the Veteran's claim on appeal.  See Stegall, 11 Vet. App. at 271.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the May 2013 VA examiner, or an equally qualified VA examiner, for an addendum opinion regarding the Veteran's claim of entitlement to service connection for hypertension, to include as due to herbicide exposure, or as secondary to service-connected diabetes mellitus type II and/or anxiety reaction.  

The examiner must review the entire claims file, including a copy of this remand, and the resulting examination report must indicate that such a review occurred.  Any indicated tests and studies must be accomplished, including a full VA examination if deemed necessary by the examiner, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  A rationale must be provided for all opinions expressed.  

Specifically, the examiner is asked to provide an opinion regarding the following questions:

a.  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension had onset during active service, within one year of active service, or is otherwise etiologically related to the Veteran's active service, to include as due to presumed herbicide exposure?  

In rendering the requested opinion, the examiner should specifically consider and discuss the Veteran's various contentions, including that the herbicide exposure that resulted in his diabetes mellitus type II also made him susceptible to developing hypertension, and that the Veteran was pre-hypertensive at service discharge and within seven months after discharge from active service, which led to the development of hypertension.  

Additionally, the examiner must consider and discuss the various articles cited by the Veteran in support of his claim, including the article titled "Insulin and insulin resistance impact on blood pressure and cardiovascular disease" and an Internet article from the National Heart Lung and Blood Institute (NHLBI) of the National Institutes of Health, US Department of Health and Human Services regarding hypertension.  The examiner should also consider and discuss the 2008 National Academy of Sciences (NAS) conclusion that there is "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  

b.  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is caused by service-connected diabetes mellitus type II and/or anxiety reaction?  

In rendering the requested opinion, the examiner should specifically consider and discuss the Veteran's contentions and the various materials cited in support of his claim.  

c.  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is aggravated by service-connected diabetes mellitus type II and/or anxiety reaction?  

In rendering the requested opinion, the examiner should specifically consider and discuss the Veteran's contentions and the various materials cited in support of his claim.  

The term "aggravated" as used herein refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability.  

Additionally, if the examiner finds that it is as least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is aggravated by service-connected diabetes mellitus type II and/or anxiety reaction, the examiner must also provide an opinion as to the baseline level of severity of the Veteran's hypertension prior to any such aggravation.  

2.  Following the above, review the complete VA addendum opinion to ensure its adequacy and compliance with the above directives.  If any opinion rendered is inadequate, take any corrective action deemed necessary.  

3.  Thereafter, readjudicate the Veteran's claim on appeal.  If any benefit sought remains denied, provide the Veteran and his representative with an SSOC and an adequate opportunity to respond, after which the matter should be returned to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




